                        IN THE UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF ALABAMA

IN RE:                                          )

GEORGE F. GLARROW and                           )       Case Number: 18-33593
LINDA JACKSON GLARROW,
                                                )
         Debtors.
                                                )

               DEBTORS’ RESPONSE TO TRUSTEE’S NOTICE OF DISMISSAL

         COME NOW the Debtors, by and through undersigned counsel, and in response to the

Trustee’s Notice of Dismissal, state the following:

         1.     Debtors filed their Chapter 13 petition on December 19, 2018.

         2.     Debtors admit that they have fallen behind on their trustee payments. Debtor,

George Glarrow, is having health issues and has been in and out of the hospital.

         3.     Debtors state they will be making two monthly trustee payments soon and have the

ability to go forward with their case.

         WHEREFORE, PREMISES CONSIDERED, Debtors move this Honorable Court to deny

the Trustee’s motion to dismiss and for such other, further or different relief to which Debtors may

be shown to be entitled.

         Respectfully submitted this the 12th of July, 2021.

                                                        /s/ Paul D. Esco
                                                        PAUL D. ESCO ASB-3772-O61P
                                                        Attorney for Debtors

OF COUNSEL:
PAUL D. ESCO
ATTORNEY AT LAW, LLC
2800 Zelda Road; Suite 200-7
Montgomery, Alabama 36106
334/832-9100
334/832-4527 [fax]
E-mail: paul.esco@aol.com
                                   CERTIFICATE OF SERVICE

        I hereby certify that I have served the foregoing by electronic mail or by placing a copy of
the same in the United States mail, first class postage prepaid and properly addressed upon all
creditors, the Trustee, and the Bankruptcy Administrator, on this the 12th day of July, 2021.


                                                       /s/ Paul D. Esco
